 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrinting Industry of Seattle,Inc. andGraphic ArtsInternationalUnion,Local45-L,AFL-CIO,Petitioner.Case 19-UC-92March 20, 1973DECISION AND ORDER CLARIFYINGCERTIFICATIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(b) and(c) of the National Labor Relations Act, as amended,a hearing was held before Hearing Officer Lynne C.Litwiller.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction ofthe Regional Director for Region 19, this proceedingwas transferred to the Board for decision. Thereafter,the Printing Industry of Seattle, Inc., the GraphicArts International Union, Local 45-L, AFL-CIO,and the Seattle Typographical Union, Local No. 202,AFL-CIO, affiliated with the International Typo-graphical Union, AFL-CIO,' filed briefs in supportof their positions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding theBoard finds:1.PIS and Craftsman Press, Inc., are engaged incommerce within the meaning of the Act, and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.Craftsman Press, a member of PIS, a multiem-ployer bargaining association, is engaged in theprinting industry in Seattle,Washington. The Peti-tioner,Graphic Arts, was originally certified in 1956following an election pursuant to a Decision andDirection of Election,2 in which the Board found theappropriate multiemployer unit to include all litho-graphic production workers covered by contract withAmalgamated Lithographers of America, Local 45,AFL-CIO, including artists, paste-makeup workers,cameramen, negative assemblers, strippers, litho-1Hereinafter referred to asPIS, Graphic Arts, and ITU, respectively.ITU was permittedto intervene in this proceeding.2PrintingIndustry of Seattle, Inc.,116 NLRB 1883.graphic pressmen, excluding office clerical employ-ees and all other employees.The Board, while including in the unit pasteup(paste-makeup) employees doing work connectedwith conventional typesetting processes, specificallydid not pass on theunit placementof pasteupworkers who might in the future be employed inconnection with the phototypesettingprocess, sinceno such employees were then employed.3 ITU hasrepresentedcertain membersof Craftsman's compos-ing room since 1956.Craftsman's operation consists of basically threestages:the composing room, whose employees are inthe ITU unit; the pasteup workers, who are in theGraphic Arts unit; and the lithographers, who arealso in the Graphic Arts unit.The composing room employees make reproduc-tion proofs by using various typesetting techniques.These proofs are not of complete pages, but are onlyproofs of individual stories, charts, headlines, andlistings.The pasteup workers then put these proofs,along with any work sent in by the client whichbypasses the composing room, into the properarrangement that the client desires for each page ofthe job. They physically paste the individual proofstogether into the correctarrangement.The pasteupworkers' final arrangement is then photographed bythe lithographers.Craftsman, pursuant to its contract with TV Guide,is installing phototypesetting equipment. Most of theTV Guide work will be received over the phonesystem and fed into the phototypesetting machinery,which will produce a finished proof. The proofs willstillhave to be handled by a pasteup worker beforethe lithographers photograph it and some of the TVGuide work will still originate from conventionalcomposing room methods.Thismore efficient phototypesetting equipmentwilleliminate approximately 11 composing roomjobs. Craftsman contracted with ITU to have the 8 to9 hours per week of pasteup work thatwill originatefrom the phototypesetting process assigned to mem-bers of its unit, claiming that this pasteup work willhelp replace the composing room work the unit lost.Graphic Arts then filedthe instantunit clarifica-tion petition claiming that the employees that will dopasteup resulting from the use of phototypesettingequipment will be accretions to its existing unitwhich already includes pasteup workers doingidenticalwork. ITU then intervened claiming thatthework should be done by persons it representsbecause of its contract, the work will help replace9Craftsman is now installing phototypesetting equipment and we nowhave before us the exact situation the Board did not pass on in its earlierdecision.202 NLRB No. 86 PRINTING INDUSTRY OF SEATTLE, INC.559jobs lost, and its members can learn pasteup work byattending ITU schools.Pursuant to Craftsman's proposal to divide thepasteup work according to the technique used inmaking the reproduction proofs, a TV Guide jobwould have to be assigned to pasteup workers inITU's unit for the pasting up of the proofs fromphototypesetting equipment and then reassigned topasteup workers in the Graphic Arts unit for thepasting up of the remaining proofs, even though theproofs may actually be placed side by side or onlyseveral inches apart.All paste up work is identical regardless of thecomposing room method used. Members of theGraphic Arts unit already pasteup proofs originatingfrom phototypesetting equipment owned by certainclients; this work now bypasses the composing room.No members of ITU's unit now perform pasteupwork.In these circumstances, and in view of the identicalwork already being performed by members of theGraphic Arts unit and the integrated nature of allpasteup work, we find that the pasteup workers whowilldealwithwork from the phototypesettingprocess are accretions to, and should be included in,theGraphic Arts unit. Since Craftsman Press is theonly PIS member that is presently installing photo-typesetting equipment and the record deals only withCraftsman Press, we are clarifying the multiemployerunitonly as to Craftsman Press. We thereforeconclude that the personnel who will perform thepasteup work of material originating from phototype-setting equipment are an accretion to the GraphicArts unit of Craftsman Press and we shall according-ly clarify its certification and include them.ORDERIt is hereby ordered that the certification hereto-fore issued to the Amalgamated Lithographers ofAmerica, Local No. 45, AFL-CIO,4 be, and it herebyis,clarifiedby specifically including therein theemployees engaged in the pasteup of materialoriginating from phototypesetting equipment at theCraftsman Press.4The Lithographersand Photoengravers InternationalUnion and theInternational Brotherhood of Bookbinders merged to formGraphic ArtsInternational Union,AFL-CIO,CLC, effective September 4, 1972.